Plaintiff in error, L.A. Anderson, was convicted on a charge of unlawful possession of intoxicating liquor; the jury leaving the punishment to be fixed by the court. November 17, 1923, the court rendered judgment and sentence, the defendant to be confined for 90 days in the county jail, and to pay a fine of $300 and the costs of the case. From the judgment he appeals.
The defendant is not represented by counsel in this court, and no brief in support of the assignments of error has been filed.
The evidence for the state, which is undisputed, shows that two deputy sheriffs under authority of a search warrant visited the premises occupied by the defendant, a rooming house, where they found a jug containing about three quarts of whisky, and also found a small amount of whisky behind a bar in a pool hall on the premises. The defendant did not testify.
The information is sufficient, the instructions of the court fairly stated the law of the case, and, after an examination of the record, our conclusion is that the appeal in this case is wholly destitute of merit. The judgment of the lower court is accordingly affirmed.
BESSEY, P.J., and EDWARDS, J., concur.